Citation Nr: 0013915	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-17 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The appellant served in the United States Navy Reserves from 
May 1985 to February 1998, with intermittent periods of 
active duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.


FINDING OF FACT

A myocardial infarction, the initial manifestation of the 
appellant's CAD, took place during a period of inactive duty 
for training.  


CONCLUSION OF LAW

As the appellant lacks veteran status, his claim of 
entitlement to service connection for CAD lacks legal merit.  
38 U.S.C.A. §§ 101(2, 24), 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.1(d), 3.6(a), 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a general matter, service connection may be granted for a 
disability of a veteran resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  The term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1999).  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1999).  38 
U.S.C.A. § 101(24) makes a clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995). 

In this case, the appellant suffered two myocardial 
infarctions.  The first occurred on March 7, 1992, while the 
appellant was at a pistol range at a Navy facility in 
Yorktown, Virginia.  The second myocardial infarction 
occurred on February 25, 1998.  The appellant has not 
specifically alleged that his second myocardial infarction 
resulted from any incident of service, but he has argued that 
service connection is warranted for CAD because the first 
myocardial infarction occurred in the line of duty.  

The Board has reviewed the relevant military records and 
observes that a March 27, 1992 report from the United States 
Department of the Navy confirms that the appellant was 
incapacitated in the line of duty due to acute chest pain on 
March 7, 1992.  See 38 C.F.R. § 3.1(m) (1999).  However, this 
report indicates that, on that date, he was participating in 
inactive duty travel training (IDTT).  A further list of the 
appellant's duty assignments, received from the Department of 
the Navy in April 1999, indicates that the appellant 
participated in inactive duty for training in March 1992.

The record includes a November 1998 statement from a 
Lieutenant Commander of the United States Naval Reserve, who 
noted that, while performing military duties during an IDTT 
period, a reservist is defined to be in "active service" by 
Judge Advocate General instruction number 5800.7c.  However, 
in the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the Office of 
General Counsel of the Department of Veterans Affairs.  The 
Board is not bound by department manuals, circulars, or 
similar administrative issues of VA, 38 C.F.R. § 19.5 (1999), 
nor other agencies or departments.  Here, the applicable laws 
and regulations clearly set forth that service connection may 
be granted for persons on inactive duty for training only for 
injuries, not diseases, incurred or aggravated in the line of 
duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

Because the appellant's March 7, 1992 myocardial infarction 
was incurred during a period of inactive duty for training 
and is not an injury, the Board does not find that the 
appellant may not be considered to have participated in 
active military service as defined under 38 U.S.C.A. 
§ 101(24) (West 1991).  See Brooks v. Brown, 5 Vet. App. at 
487 (a myocardial infarction is not an injury for purposes of 
service connection for inactive duty training reservists).  
As such, the appellant does not meet the criteria to be 
considered a "veteran" under 38 U.S.C.A. § 101(2) (West 
1991).  In a case such as this, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the lack of legal entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1996).  Since the appellant 
seeks service connection for CAD, the claim, which is without 
legal merit, must be denied.


ORDER

Lacking legal merit, the claim of entitlement to service 
connection for coronary artery disease is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

